Order unanimously reversed, with costs to abide the event. The issues in dispute with respect to the alleged “ widespread and indiscriminate ” cutting of prices, the responsibility therefor, and the efforts, if any, taken to prevent price-cutting and to secure the effective enforcement of the fair-trade agreements involved, are referred to an official referee to hear and report thereon to the Special Term with his recommendations. Pending the coming in of the referee’s report, the motions at Special Term shall be held in abeyance. Settle order on notice. Present — Peck, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ.